DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Eric Maughan, on 2/10/2020:

CLAIMS
1. (Currently Amended)	A method for deploying one or more public transit vehicles in a public transit network, the method comprising:
determining, by one or more microprocessors, historical demand values associated with a plurality of demand events based on historical ticket sale data of a plurality of public transit nodes during a plurality of time intervals,
wherein each of the plurality of demand events is associated with a public transit node of the plurality of public transit nodes and a time interval of the plurality of time intervals, and 

determining, by the one or more microprocessors, dependencies between the plurality of demand events based on the determined historical demand values, each of the dependencies quantifying a correlation between a demand of one of the plurality of demand events and a demand of another one of the plurality of demand events;
creating, by the one or more microprocessors, a graph comprising graph nodes and one or more graph edges, 
wherein each of the graph nodes is associated with a demand event of the plurality of demand events, and 
wherein each graph edge of the one or more graph edges connects two of the graph nodes;
assigning, by the one or more microprocessors, weights to the one or more graph edges of the graph based on the determined dependencies between the plurality of demand events,
wherein, for each graph edge of the one or more graph edges, the weight assigned to the graph edge corresponds to a strength of a dependency between the demand events associated with the two graph nodes connected by the graph edge;
predicting, by the one or more microprocessors, a future demand for public transit vehicles at a given public transit node of the plurality of public transit nodes 
deploying, by the one or more microprocessors, a number of the public transit vehicles at the given public transit node that will meet the predicted demand; and
wherein determining the dependencies between the plurality of demand events based on the determined historical demand values comprises determining, by the one or more microprocessors, the dependencies using a linear regression model.

2. (Cancelled)	

3. (Currently Amended)	The method of claim [[2]] 1, wherein the linear regression model comprises at least a Poisson distribution, lasso regression model, or penalized lasso regression.

4. (Cancelled)

5. (Previously Presented)	

6. (Cancelled)

7. (Previously Presented)


one or more microprocessors configured to:
determine historical demand values associated with a plurality of demand events based on historical ticket sale data of each of a plurality of public transit nodes during a plurality of time intervals, 
wherein each of the plurality of demand events is associated with a public transit node of the plurality of public transit nodes and a time interval of the plurality of time intervals, and 
each of the historical demand values is associated with one of the plurality of demand events and equals the total number of public transit vehicle tickets sold at the public transit node associated with the demand event during the time interval associated with the demand event;
determine dependencies between the plurality of demand events based on the determined historical demand values, each of the dependencies quantifying a correlation between a demand of one of the plurality of demand events and a demand of another one of the plurality of demand events;
create a graph comprising graph nodes and one or more graph edges, 
wherein each of the graph nodes is associated with a demand event of the plurality of demand events, and 
wherein each graph edge of the one or more graph edges connects two of the graph nodes;

wherein, for each graph edge of the one or more graph edges, the weight assigned to the graph edge corresponds to a strength of a dependency between the demand events associated with the two graph nodes connected by the graph edge;
predict a future demand for public transit vehicles at a given public transit node of the plurality of public transit nodes during a given time interval of the plurality of time intervals based on the created graph and a real time ticket sale data indicating a quantity of tickets sold at another public transit node of the plurality of public transit nodes; 
deploy a number of the public transit vehicles at the given public transit node that will meet the predicted demand; and
wherein the one or more microprocessors are further configured to determine the dependencies using at least a linear regression model.

9. (Cancelled)	

10. (Currently Amended)	The system of claim [[9]] 8, wherein the linear regression model comprises at least a Poisson distribution, lasso regression model, or penalized lasso regression.

11. (Cancelled)

12. (Previously Presented)
 
13. (Cancelled)

14. (Previously Presented)

15. (Previously Presented)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad, can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/Charles J Han/
Primary Patent Examiner, Art Unit 3662